DISMISS and Opinion Filed August 11, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-22-00428-CV

            KANDIS N. HUTCHINSON, Appellant
                          V.
 B&K HUTCHINSON LLC AND WILLIAM L. HUTCHINSON, Appellees

               On Appeal from the 301st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-22-05297

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      In a notice of appeal filed with this Court on April 28, 2022, appellant states

she is appealing the April 15, 2022 Associate Judge’s order denying her motion for

a temporary injunction. The identical notice of appeal was also filed with this Court

on April 15 and that appeal was assigned appellate cause number 05-22-00343-CV.

That appeal has now been dismissed for want of jurisdiction. See Hutchinson v.

B&K Hutchinson LLC, No. 05-22-00343-CV, 2022 WL 1401427 (Tex. App.—

Dallas May 4, 2022, no pet.).
       In light of these circumstances and, on the Court’s own motion, we dismiss

this appeal as duplicative.




                                         /Robert D. Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE


220428F.P05




                                      –2–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

KANDIS N. HUTCHINSON,                    On Appeal from the 301st Judicial
Appellant                                District Court, Dallas County, Texas
                                         Trial Court Cause No. DF-22-05297.
No. 05-22-00428-CV        V.             Opinion delivered by Chief Justice
                                         Burns. Justices Molberg and Smith
B&K HUTCHINSON LLC AND                   participating.
WILLIAM L. HUTCHINSON,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that appellee B&K HUTCHINSON LLC AND WILLIAM
L. HUTCHINSON recover their costs of this appeal from appellant KANDIS N.
HUTCHINSON.


Judgment entered August 11, 2022




                                   –3–